Name: Commission Regulation (EC) No 2879/94 of 28 November 1994 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/6 Official Journal of the European Communities 29. 11 . 94 COMMISSION REGULATION (EC) No 2879/94 of 28 November 1994 fixing production refunds on cereals and rice Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 7(3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1869/94 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (% as amended by Regulation (EC) No 1586/94 (6), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund ; whereas the basis for the calculation is established in Article 3 of the said Regulation ; whereas the refund thus calculated must be fixed once a month and may be altered if the price of maize or wheat changes significantly ; Article 1 The production refunds payable on cereals and rice in accordance with Regulation (EEC) No 1722/93 shall be ECU 65,36 per tonne. Article 2 This Regulation shall enter into force on 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 197, 30. 7. 1994, p. 7. O OJ No L 159, 1 . 7. 1993, p. 112. (6) OJ No L 167, 1 . 7. 1994, p. 5.